Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Per Applicant’s response filed on 04/15/2022, claims 1-20 are pending; claims 1, 4-10, 13 and 14 have been amended.
Response to Amendment
The claim objections to claims 4-9 are withdrawn due to claim amendments.
The 35 USC 112(b) rejections to claims 8-9 and 14 are withdrawn.
The 35 USC 101 rejection to claims 14-20 are withdrawn in view of the claim amendments.
As for the 35 USC 102 rejection based on reference Darbari et al. US 2018/0116626, the Applicant’s arguments have been fully considered but are not persuasive for the following reasons.
First, to claims 1-13 and specifically to claim 1, the Applicant argues that Darbari fails to teach the newly added limitation “wherein the main body is adjustable…” The Examiner respectfully disagrees. 
As discussed in the previous Office Action (Non-Final Office Action 03/29/2022, pg.10), Darbari, Figs. 13-15 provides an auscultation device for detecting heart sound, the device comprising a main body/housing having embedded audio sensors. As shown in Fig. 13, the main body has strap hooks 1401 for securing straps onto the main body such that it is positioned or worn on a human body as shown in Fig. 14. By using the hooks and straps as shown in at least Figs. 13 and 14, one or ordinary skill in the art can reasonably deduce that the main body/housing is adjustable with respect to the body and/or heart of the human by adjusting the main body/housing with respect to the straps and/or hooks. See Darbari [0051: 1st sentence] which discusses using straps and hook for securing the main body/housing of the auscultation device onto a human body as shown in Fig. 14, the process of securing the device inherently includes adjusting the device’s relative position to reach optimal signal and then securing; the details are discussed in [0055].
The Applicant does not specifically provide a rationale/reason as to why the Applicant considers Darbari’s auscultation device (shown in Figs. 13-15) fails to meet the newly added limitation “wherein the main body is adjustable…”; the claim also does not explicitly recite that the main body is adjustable with respect or relative to what other structure(s). Thus, under the broadest reasonable interpretation, Darbari’s illustration of using hooks and straps for securing and adjusting the main body/housing of the auscultation device with respect to a human’s body/heart is sufficient to meet the recitation of “wherein the main body is adjustable.” Furthermore, the relative positioning of the auscultation device being adjustable relative to the humans’ heart or body is further explicitly discussed in Darbari [0055]:
In reference to FIG. 18, a flow chart representing the place assisting mechanism of the heart activity detector is shown, according to an embodiment of the present invention. In the embodiment, input from the sensors of the heart activity detector are analyzed to determine if device is placed properly over the patient's chest. Additionally, sensors of the device, which the heart activity detector is attached or integrated to, may be utilized to ensure proper positioning. In the event that detector is out of position, the display of the device will indicate which direction the activity detector must be rotated or moved to be properly positioned. In reference to FIG. 19, a flow chart is shown to represent the algorithmic implementation of the place assisting mechanism, according to an embodiment of the present invention.

Since Darbari clearly discusses using sensors for detecting heart sounds to visually display to a user that the auscultation device needs to be moved to a different/proper position, a person of ordinary skill would have known to adjust the main body/housing and then secure the straps and hooks accordingly in order to secure the auscultation device to the proper position. Thus, to at least claim 1, the Examiner is not persuaded that the newly added limitation overcomes the applied reference Darbari. 
Second, as to claims 14-20, the Applicant argues that Darbari fails to teach “detecting, via the processor, the absence of aortic sounds to detect correct placement of the main body.” The Examiner respectfully disagrees, please refer to the [0055] citation above. Darbari notes that integrated heart activity detector detects heart activity, as to indicate whether the auscultation device is positioned properly; directions are then provided as to how to move the auscultation to the proper position. More specifically, with respect to the integrated heart activity detector, the auscultation comprises an aortic sensor 1408 (see [0051: 3-4th sentences]). Thus, when [0051] and [0055] considered together, Darbari teaches the auscultation device having at least an integrated aortic sensor 1408, which detects heart activity, i.e. aortic data, and using that data to determine whether the auscultation is properly position relative to the chest. The Examiner interprets this teaching as sufficient to encompass the argued limitation. 
In view of the above reasons, the Applicant’s arguments are not persuasive, and the 102 rejections are maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: alignment mechanism in claims 1 and 14 for using the generic place holder “mechanism” without reciting proper structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note to Applicant: 112(f) interpretation of “alignment mechanism” is not invoked in claim 2. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darbari et al. US 2018/0116626 A1 (hereinafter “Darbari”).
Regarding claim 1, Darbari discloses a system for monitoring heart activity (abstract: heart activity monitor: multi-channel stethoscope system. Also see claim 1 “…multi-channel stethoscope”…[0051] heart activity system configured as a wearable system mainly shown in Figs. 13-15), the system comprising: 
a power source providing power (not shown/discussed, but inherent since the Darbari’s monitor is an electronic device as shown in generic flowchart Fig.2 and [0034]); 
digital storage (Fig.2: shared memory 22, [0034]; also Fig. 3: memory 47, [0039]) for storing data; 
a processor (Fig.2: sensor subsystem 21, [0034]; also Fig. 3: sensor subsystem 44, [0039]) for controlling operation of the system; 
a main body (exemplary embodiment Figs. 13-15, a main body/housing providing having embedded sensors, e.g. audio sensors) providing main structure, wherein the main body is adjustable ([0051: 2nd sentence], [0055] and see Figs. 13-14, the main body/housing has hooks 1401 for receiving straps to secure the main body/housing against the body, the use of these straps allows for the main body/housing to be adjusted relative to the chest/body) and provides an alignment mechanism (As shown in Figs. 13-14, straps, and hooks are present for aligning, and securing the device to a desired location; see [0051:1st sentence]) facilitating proper placement of the system on a wearer (this is treated as an intended use of the “system”, see Figs. 13-14 and [0051]); and 
one or more microphones (audio sensors for acquiring acoustic signals, see [0032] multi-channel stethoscope sensors) for receiving audio signals, wherein the one or more microphones are coupled to the main body (as shown in Figs. 12: 121-124, [0050]; Fig. 13: 1408, 1407, 1412, 1409, [0051] and Fig.15: 1602, 1609, 1606, 1907, [0052]), and the one or more microphones are positioned for placement at auscultatory areas (this is treated as an intended use of the “system”, see Figs. 13-14 and [0050-0052] for placing the device such as shown in Fig. 4 over an auscultatory area based on the intended use of the device).  
Regarding claim 2, Darbari discloses the system of claim 1, wherein the alignment mechanism is a dip, depression, notch, or combinations (Fig.13: hook 1401 is interpreted as a notch) thereof that aligns the system centrally on the sternum, suprasternal notch, or jugular notch (the hooks 1401 receive strap for securing the device to a desired area as shown in Fig. 12).  
Regarding claim 3, Darbari discloses the system of claim 1, wherein the audio signals from each of the one or more microphones are individual tracks (see Fig.3 and [0035] multi-channel stethoscope; or Fig. 8 and [0046] quadraphonic acoustic sensor, or multi-channel phonocardiogram, or Figs.12 and 15 and [0050, 0052] multi-channel stethoscope; multi-channel is interpreted as a plurality of individual audio track or audio signals feed), and the auscultatory areas are selected from an aortic area, pulmonic area, tricuspid area, mitral area, Erb's point, first alternate tricuspid area, or second alternate tricuspid area. (this is treated as an intended use of the “system”, see Figs. 13-14 and [0050-0052] for placing the device such as shown in Fig. 4 over an auscultatory area based on the intended use of the device) 
Regarding claim 4, Darbari discloses the system of claim 1, wherein the one or more microphones are positioned proximal to an aortic area, pulmonic area, tricuspid area, and mitral area. (see intended placement as shown in Fig. 14, see [0050-0053] which specifically mention aortic sensor, pulmonary sensor, tricuspid sensor, and mitral sensor for acquiring respective acoustic signals.  Alternatively, see [0055] regarding using sensors that detect heart activity for determining whether device is placed properly)
Regarding claim 5, Darbari discloses the system of claim 1, wherein the processor is configured to analyze the audio signals to evaluate whether heart conditions are present by comparing the audio signals to heart condition data. (Fig. 5 and [0043] “…determine a scoring value for heart diseases and other heart conditions… compared to training algorithms 64 and example data sets 63…”)
Regarding claim 6, Darbari discloses the system of claim 5, wherein the heart condition data is data generated based on artificial intelligence, machine learning, deep learning, or combinations thereof.  (Fig.5: training algorithm 64-neural network based classifiers; see [0043]) 
Regarding claim 7, Darbari discloses the system of claim 5, wherein the processor is configured to compare the audio signals to a database providing sample audio signals arranged by heart conditions. (Fig.5: example data sets 63, see [0043] a plurality of data sets are present because each set pertain to a specific heart disease/conditions, such as congestive heart failure, also see Fig.20 and [0056]) 
Regarding claims 8 and 9, these claims pertain to heart condition data used for the analysis step; these limitations are treated as functional limitations. Darbari discloses the system of claim 5, and discloses using machine learning algorithms train using various data sets, this is shown in Fig. 5, [0043] and Fig. 20, [0056]; the training and test datasets are interpreted by the Examiner to encompass the prior, history data of multiple individuals, and prior historic data of the individual utilizing the system as recited in claims 8 and 9, respectively.
Regarding claim 11, Darbari discloses the system of claim 1 further comprising a display, wherein the display (display 1612) is capable of showing the audio signals received by the one or more microphones ([0052]).  
Regarding claim 12, Darbari discloses the system of claim 1, wherein the one or more microphones are electronic stethoscopes. (see [0036] multi-channel stethoscope)
Regarding claims 14-20, these claims are rejected by Darbari, under the same rationale as discussed to claims 1 and 3-8, respectively. Specifically to claim 14, regarding “detecting, via the processor, the absence of aortic sounds to detect correct placement of the main body”, see Darbari [0051, 0055] and Figs. 13-14, Darbari’s device comprises at least an aortic sensor 1408 which detects aortic heart activity ([0051]), which are then used for determining whether the device is placed properly ([0055]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Darbari as applied to claim 1 above.
Regarding claim 10, Darbari discloses the system of claim 1, as shown in Figs. 13-15 is a wearable heart activity monitor in which the housing embedded with activity sensors 1407-1412, contains hooks for straps such that the heart activity detector is configured as a wearable device to be worn over a chest as shown in Fig. 14. In this embodiment, Darbari does not disclose one or more bracket mechanisms wherein the one or more mechanisms comprise a proximal end attached to the main body and a distal end to which the one or more microphones are coupled. However, in an alternative embodiment, Darbari discloses that the heart activity monitor is a packed as a smart phone cover as shown in Fig. 12 and [0022, 0050] as opposed to being a stand-alone wearable device (i.e. Figs.13-15), or being integrated with a smartphone. In Fig. 12, as a smart phone cover, the cover is interpreted as the “one or more bracket mechanism” which comprises a proximal end attached to the main body (as shown in Fig. 12, the underside of the smart phone cover adapted to be attached to the main body of a smart phone) and a distal end to which one or more microphones are coupled (as shown in Fig.12, microphones 121-124 are microphones attached to the distal surface of the smart phone cover). Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine elements from the various disclosed embodiments, i.e. Fig. 12-smartphone cover, to include the brackets and hooks from Figs 13-15 wearable, to result in a smartphone cover packed with heart activity sensors, the cover having bracket and hooks for attaching the smartphone cover heart activity monitor onto the chest of a person. The motivation for doing so is such that the smartphone cover heart activity monitor can be worn over the chest hands-free and stabilized via straps to acquire quality signals, this provides the advantage over using the smartphone cover of holding it by hand which is prone to hand movements that would result in noisy signals.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Darbari as applied to claim 1 above, and further in view of Karankevich et al. US 2021/0145306 A1 (hereinafter “Karankevich”).
Regarding claim 13, Darbari discloses the system of claim 1 discloses smartphone configured with a plurality or multi-channel stethoscope on the exterior of the smartphone adapted to acquire heart activity sounds ([0032-0033]); Darbari also discloses the device comprise secondary microphones to detect ambient and respiratory sounds for eliminating noise from heart activity sounds ([0038]). However, Darbari does not disclose the system of claim 1 further comprising a soundproof skirt for the one or more microphones, an oxygen saturation sensor or combinations thereof.
Karankevich, a prior art reference in analogous art, also discloses a smartphone device having an auscultation attachment having a microphone for acquiring heart activity sounds ([0127]). Karankevich further discloses “the stethoscope attachment directs the sound into the smart phone microphone through a cone” ([0127: 2nd sentence] The cone is interpreted as a “soundproof skirt for the one or more microphones” in the claim, because the cone acts as a barrier to dampen ambient sound and conduct heart or other sounds within the coned area to the microphone; also see Karankevich [0036: last sentence]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Darbari’s embedded microphones to each comprise a soundproof skirt (i.e. cone) in view of Karankevich, the motivation for doing so is because a cone is a known structure for conducting sound.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        May 4, 2022